                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

IN RE:                                               Chapter 11
PYRATECH SECURITY SYSTEMS, INC. ,                    Case #18‐55926
                                                     Hon. Maria L. Oxholm
            Debtor in Possession
_________________________________/


                           ORDER CONFIRMING PLAN

The Debtor, Pyratech Security Systems, Inc. filed its Combined Plan and Disclosure
Statement with the court on March 27, 2019 (Dkt. #26). The order granting preliminary
approval of the combined plan and disclosure statement was entered on March 27, 2019
(Dkt. #27). Copies of the plan and disclosure statement, ballot, and the Order Granting
Preliminary Approval of the Debtor’s Disclosure Statement were served on all creditors,
equity security holders and other interested parties on March 29, 2019. The hearing on
confirmation was held on May 9, 2019. All filed and unfiled objections have been
resolved and those creditors voting on the plan have accepted the Combined Plan and
Disclosure Statement as amended by this Order.

WHEREFORE, THE COURT FINDS AND CONCLUDES AS FOLLOWS:

   1. All requirements for confirmation of the Plan under 11 U.S.C. § 1129(b) have been
      satisfied.
   2. The Disclosure Statement meets the requirements of Section 1125 of the
      Bankruptcy Code.

Based upon the findings and conclusions stated above,

IT IS ORDERED THAT:

   1. The Debtor’s Combined Plan and Disclosure Statement (Docket #51), as modified
      by this Order, is CONFIRMED.
   2. The Debtors Disclosure Statement is granted final approval.
   3. Section C.2.4 of the Plan shall be amended to state as follows: “Group 2 consists,
      without limitation, of Holders of Priority Tax Claims, if and when allowed.
      Holders of Priority Tax Claims may include, without limitation,; The Internal



  18-55926-mlo    Doc 39   Filed 05/09/19   Entered 05/09/19 15:54:37     Page 1 of 3
      Revenue Service (“IRS”) in the amount of $74,871.22 and the Michigan Department
      of Treasury (“Treasury”) in the amount of $51,635.12. The IRS shall receive
      monthly installments in the estimated amount of $1,362.00. The Michigan
      Department of Treasury shall receive monthly installments in the estimated
      amount of $938.82. The allowed claims of this group may be paid in full at any
      time prior to the fifth anniversary of the Petition Date, but only after payment of
      all outstanding Professional Fees. The Allowed Claims of this group shall be paid
      in full before any distribution is made to any other claimant with an unsecured
      claim, in the event that payment on such claims are made in full prior to sixty
      months following the Petition Date.”
 4.   The IRS’s secured claim, with statutory interest, shall be paid as filed, in equal
      monthly payments beginning on the effective date and completing within 60
      months of the petition date.
 5.   Section D.1.1 of the Plan shall be amended to state as follows: Debtor shall pay
      Treasury monthly payments on account of their Allowed Secured Claim in the
      amount of $298.79 plus interest at the rate applicable under non‐bankruptcy law
      determined as of the calendar month in which the plan is confirmed for a
      term equal to the number of months beginning with the first month after the
      Effective Date and the month which is one seventy‐two (72) months after the
      Effective Date.
 6.   Upon failure of the debtor to make any payment due on any administrative,
      secured, priority, or general unsecured claim of the Service, or a failure to meet
      the timeframes for liquidating any asset, which failure is not cured within 30 days
      of the mailing of a written notice of default by the Service, the Service may,
      without further order of this Court, exercise all rights and remedies applicable
      under non‐bankruptcy law for the collection of its entire claim and/or seek
      appropriate relief from this Court. In the event of conversion of this case to a
      Chapter 7 proceeding, all property of the debtor; debtor‐in‐possession; or
      reorganized debtor, which will revest upon confirmation of the Plan of
      Reorganization and all of debtors’ after acquired property shall be property of
      the Chapter 7 Estate.
 7.   Notwithstanding any provision of the Plan, there shall be no requirement that the
      Internal Revenue Service file any request for payment of Administrative Expenses,
      nor any deadline for the filing of such requests. Nor shall the failure to pay such
      liabilities result in a discharge, injunction exculpation, release or in any other
      manner defeat the United States’ right or ability to collect such liability pursuant
      to the requirements of Title 26. Payment of any and all administrative claims of the
      IRS shall be on or before the Effective Date.
 8.   The Debtor shall remit to the United States Trustee the appropriate sums required
      pursuant to 28 U.S.C. §1930(a)(6) as set forth above, and shall continue to pay such



18-55926-mlo      Doc 39    Filed 05/09/19   Entered 05/09/19 15:54:37     Page 2 of 3
      sums until the Case is dismissed or converted by the Court. The Debtor shall
      timely file monthly reports of all disbursements post confirmation by the 20th of
      each month and shall timely pay all post‐confirmation fees on such disbursements
      by the Reorganized Debtor, until the case is converted or dismissed.
   9. Upon the failure of the debtor to make any payment due on a secured or priority
      tax claim which is not cured within 30 days of the mailing of a written notice of
      default by the creditor, such creditor may exercise all rights and remedies
      available under non‐bankruptcy law for the collection of its entire claim or seek
      appropriate relief from this Court.
Signed on May 09, 2019

   10.




  18-55926-mlo    Doc 39   Filed 05/09/19   Entered 05/09/19 15:54:37    Page 3 of 3
